225 F.3d 820 (7th Cir. 2000)
Daniel Alvarez, Sr., Petitioner-Appellant,v.William E. Boyd, Respondent-Appellee.
No. 99-3175
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 28, 2000
Decided August 29, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 8338--Ruben Castillo, Judge.
Before Easterbrook, Manion, and Evans, Circuit Judges.
Manion, Circuit Judge.


1
At 7:00 a.m. on December  14, 1993 Alicia Godina, while walking to a  commuter train, was attacked and severely  stabbed. She identified Daniel Alvarez, a former  boyfriend, as the attacker. However, Alvarez not  only denied it and presented a plausible alibi,  but also the only eyewitness to the attack said  Alvarez was not the perpetrator. Nevertheless, an  Illinois jury convicted him of attempted first-  degree murder. He was sentenced to forty years in  prison. Alvarez brought this sec. 2254 motion,  arguing that the cumulative effect of two  evidentiary rulings denied him a fair trial. The  district court denied relief but granted a  certificate of appealability. This was a close  case with each side presenting very conflicting  evidence. Nevertheless, a jury resolved the  difficult questions and found him guilty. We  conclude he received a fair trial, and so we  affirm.

I.

2
On the morning of December 14, 1993, Alicia  Godina was on her way to work following the usual  route from her house to the train station in her  Chicago neighborhood along East 93rd Street. She  testified that shortly after she left her house  at 6:55 a.m., she heard someone behind her. When  she turned around she saw her ex-boyfriend--  Daniel Alvarez. He was holding a knife, which he  then used to stab her. Godina testified that  Alvarez temporarily halted the attack when a man  yelled at him to stop. According to her, Alvarez  ran after the man, but soon returned, got on top  of Godina and began to cut her throat. She said  that she closed her eyes and feigned death, at  which time Alvarez ran away.


3
A nurse from the emergency room testified that  Godina suffered multiple stab wounds to her neck,  chest, abdomen, and wrists. When she arrived at  the hospital she was close to death because the  knife had penetrated her heart, she had only a  faint heartbeat and only minimal blood pressure.  Yet apparently she was conscious at some point  because she informed a nurse (without mentioning  any names) that her "ex-boyfriend" had attacked  her. Godina underwent emergency surgery, without  anesthesia because of her faint heartbeat, and  eventually recovered from the attack.


4
Because of Godina's accusation, the police went  looking for Alvarez. About 2:00 p.m. on the day  of the attack, a small band of officers went to  his parents' house where he lived. Alvarez was  there and he identified himself, invited the  officers into the house, and consented to a  search of the house and his van. The police did  not find any physical evidence linking Alvarez to  the crime. Nevertheless, based on Godina's  accusation, they took Alvarez down to the police  station for questioning. A grand jury eventually  indicted Alvarez on one count of attempted first-  degree murder, three counts of armed violence,  and four counts of aggravated battery. Most of  the charges were eventually dismissed, but  Alvarez was tried by a jury for attempted first-  degree murder.


5
At trial, the jury heard Godina's version of the  attack and also learned about her prior  relationship with Alvarez. Godina testified that  she started dating Alvarez when she was fourteen  years old, and they dated for about three and  one-half years. Godina characterized Alvarez as  jealous and possessive, particularly after she  broke off the relationship in June 1993. She  described Alvarez as unhappy with the breakup,  although they both moved on and occasionally met  for lunch. Godina regularly took a Metra train to  downtown Chicago, and she told the jury that on  four occasions Alvarez followed her onto the  train, although she admitted that this might have  been a coincidence, as Alvarez also took the same  train to and from his job in downtown Chicago.  She testified that after August 25, 1993, she did  not again see Alvarez until the attack on  December 13.


6
The prosecution's case was necessarily brief, as  it centered on Godina's testimony. The defense's  star witness was Peter Thompson, who was the only  person to see the stabbing other than the victim  and the attacker. Thompson testified that he was  leaving his house on his way to work when he saw  the assailant first follow and then attack  Godina. Thompson was only about three or four  feet from them during part of the attack. When  the attacker saw Thompson, they faced each other  and briefly made eye contact before Thompson went  to his car to obtain a bat, whereupon the  attacker ran away. Thompson testified that he  looked closely at the assailant, that he  remembered his facial features, hair color,  mustache, build, and height. Although at some  point he was not certain he could identify the  attacker, he was positive that Alvarez was not  the man who stabbed Godina. Thompson also related  that, although the police interviewed him, they  never showed him photographs of Alvarez or any  other suspects, and never got around to having  him view a lineup of suspects. Thompson claimed  he knew neither Godina nor Alvarez, and thus  apparently had no motive to lie. He also lent  some support to the defense's theory that  Godina's memory of the attack may have been  faulty, as he testified that he never yelled at  the attacker to stop, as Godina's testimony  indicated.


7
Other testimony also gave reason to believe that  Alvarez may not have been the attacker. Alvarez  testified that on the morning of the assault he  was at Peggy's Restaurant, a small diner near the  Royal Crown Cola plant where he had a job  interview. While no witness fully corroborated  Alvarez's testimony about being at the restaurant  during the attack, several Royal Crown employees  testified that Alvarez showed up for an interview  at their plant at 47th Street and California  Street between 6:15 and 6:30 a.m. Because the  trucks needed to be dispatched, he was told to  return around 7:30 a.m. According to Alvarez, he  went to the restaurant to have something to eat,  and returned to the Royal Crown plant around  7:40. Royal Crown employees confirmed that  Alvarez returned to the plant between 7:30 and  8:00 a.m. This narrow space of time raises some  troubling questions. It gave Alvarez, at most,  one hour and forty-five minutes to drive from the  Royal Crown plant to the scene of the attack. The  timing had to be precise. He had to drive from  Royal Crown to the crime scene, park his van,  stalk and stab Godina, flee to his van, ditch the  knife, perhaps clean up any blood and ensure that  he did not leave any traces in the van, and drive  back to the plant and look presentable at the  interview. And all this during peak driving  times.


8
A private investigator testified that, based on  two experiments driving the route, to travel the  approximate fifteen miles between the Royal Crown  plant and the site of the attack at East 93rd  Street would have taken forty-three minutes,  assuming the driver traveled the speed limit and  used the Dan Ryan Expressway during non-peak  driving times. A state investigator testified  that he made the drive from the plant to the  attack site in as little as twenty-eight minutes  during non-peak times, and thirty-seven minutes  during rush hour. Because the attack occurred  around 7:00, and the undisputed testimony was  that Alvarez was at the plant no earlier than 6:15, it would have been difficult for him to  have committed the crime. True, the attack might  have occurred as late as 7:10 or possibly even  7:15, but if that's the case, it would have been  extremely difficult for Alvarez to make it back  to the Royal Crown plant by 7:40.


9
Alvarez's case is also striking by its contrast.  He doesn't fit the profile of violent offenders  often in this court. The jury and sentencing  judge heard that he had no juvenile record or  history of violence, and that he came from a  stable, two-parent home where he still lived.  Alvarez completed high school with a respectable  GPA, and while a student he participated in  sports and received awards for perfect  attendance. Alvarez also earned an associate's  degree in computer business systems and  accounting. He had a good work record, and had no  arrests or convictions, even for minor crimes. He  is not a member of a gang and there is no  indication that he used drugs or drank to excess.  Furthermore, his relationship with Godina was not  sexual or passionate, and their "dates" usually  consisted of sitting on the front porch of her  home. Although he was apparently upset after she  broke off the relationship, within a week of  their breakup they both were dating other people.  Thus, the prosecution's attempt to paint Alvarez  as the jealous and jilted ex-boyfriend was less  than stellar. Nevertheless, Godina was adamant  that Alvarez was the attacker. For whatever  reasons the jury found most compelling, it  convicted Alvarez of attempted first-degree  murder. The judge sentenced Alvarez to forty  years imprisonment. The Illinois Court of Appeals  affirmed his conviction, People v. Alvarez, No.  94 CR 548-01 (Ill. App. Ct. 1997), and the  Illinois Supreme Court rejected his petition for  leave to appeal. People v. Alvarez, 686 N.E.2d 1164 (Ill. 1997).


10
Alvarez filed this sec. 2254 motion, asserting  four grounds for relief. First, Alvarez contended  that he was denied his right to confront adverse  witnesses because the trial court declined to let  him cross-examine Godina about her tendency to  faint. The district court concluded that no  constitutional error occurred because this line  of questioning was not particularly relevant, and  that any error was harmless. Alvarez v.  O'Sullivan, 58 F. Supp. 2d 882, 886, 887 (N.D.  Ill. 1999). Second, Alvarez argued that the trial  court denied him the right to present a defense  by excluding Thompson's pretrial statement that  the defendant was not the attacker. The district  court held that this was hearsay that was not  subject to any exception, and thus the district  court did not err in excluding it. Also, even if  it were an error, the error was harmless. Id. at  887, 888. Alvarez then argued that, even if these  two errors could not be considered prejudicial  when considered separately, their cumulative  effect was to deny him a fair trial in violation  of the Due Process Clause of the Fourteenth  Amendment. The district court rejected this  argument because Alvarez had to show that there  were at least two trial errors, but he failed to  demonstrate that there was even one. Id. at 888.  His fourth argument was that there was  insufficient evidence to support the conviction,  which the district court quickly dispatched based  on Godina's testimony that we recounted above.  Id. at 889. Alvarez sought from the district  court a certificate of appealability as to all  four claims, but the district court granted one  only as to Alvarez's cumulative effect argument,  which is, therefore, the only issue on appeal.

II.

11
To prevail on his Section 2254 motion, Alvarez  must show that a decision by the Illinois state  courts "was contrary to, or involved an  unreasonable application of, clearly established  Federal law, as determined by the Supreme Court  of the United States," or "was based on an  unreasonable determination of the facts in light  of the evidence presented in the State court  proceeding." 28 U.S.C. sec. 2254(d)(1) & (2); see  Williams v. Taylor, 120 S. Ct. 1495, 1521 (2000).


12
Trial errors which in isolation are harmless  might, when aggregated, alter the course of a  trial so as to violate a petitioner's right to  due process of law. Taylor v. Kentucky, 436 U.S. 478, 487 n.15 (1978); United States v. Santos,  201 F.3d 953, 965 (7th Cir. 2000); United States  v. Haddon, 927 F.2d 942, 949 (7th Cir. 1991).1  "The cumulative effect of two or more  individually harmless errors has the potential to  prejudice a defendant to the same extent as a  single reversible error." United States v.  Rivera, 900 F.2d 1462, 1469 (10th Cir. 1990) (en  banc); United States v. Rogers, 89 F.3d 1326,  1338 (7th Cir. 1996). To prevent the synergistic  effect of these errors from escaping review,  courts attempt to determine whether the whole is  greater than the sum of its parts. The cumulative  effect analysis requires a petitioner to  establish two elements: (1) at least two errors  were committed in the course of the trial; (2)  considered together, along with the entire  record, the multiple errors so infected the  jury's deliberation that they denied the  petitioner a fundamentally fair trial. Jackson v.  Johnson, 194 F.3d 641, 655 n.59 (5th Cir. 1999);  United States v. Copple, 24 F.3d 535, 547 n.17  (3d Cir. 1994); Rivera, 900 F.2d at 1471 n.11.


13
As to the first prong (were there two errors),  if there was no error, or just a single error,  there are no ill effects to accumulate and so a  petitioner in such a case could not prevail on  this theory. Van Woudenberg ex rel. Foor v.  Gibson, 211 F.3d 560, 571 (10th Cir. 2000);  United States v. Stokes, 124 F.3d 39, 43 (1st  Cir. 1997); United States v. Akinsanya, 53 F.3d 852, 859 (7th Cir. 1995). Courts will consider  only plain errors or errors which were preserved  for appellate review. United States v. Munoz, 150 F.3d 401, 418 (5th Cir. 1998); United States v.  Necoechea, 986 F.2d 1273, 1282 (9th Cir. 1993).  As to the second prong (cumulative errors  affected fundamental fairness), the Constitution  entitles the petitioner to a fair trial, not a  perfect one. Rose v. Clark, 478 U.S. 570, 579  (1986); Rogers, 89 F.3d at 1338. And courts must  be careful not to magnify the significance of  errors which had little importance in the trial  setting. United States v. Ward, 190 F.3d 483, 491  (6th Cir. 1999). This requires an examination of  the entire record, paying particular attention to  the nature and number of alleged errors  committed; their interrelationship, if any, and  their combined effect; how the trial court dealt  with the errors, including the efficacy of any  remedial measures; and the strength of the  prosecution's case. United States v. Fernandez,  145 F.3d 59, 66 (1st Cir. 1998); United States v.  Thomas, 93 F.3d 479, 487 (8th Cir. 1996); United  States v. Frederick, 78 F.3d 1370, 1381 (9th Cir.  1996); Haddon, 927 F.3d at 949. To warrant  relief, the reviewing court must determine that  the effect of the errors, considered together,  could not have been harmless. United States v.  Oberle, 136 F.3d 1414, 1423 (10th Cir. 1998). Put  another way, a court must be firmly convinced  that but for the errors, the outcome of the trial  probably would have been different. Santos, 201 F.3d at 965; United States v. Thornton, 1 F.3d 149, 156 (3d Cir. 1993); Solles v. Israel, 868 F.2d 242, 248 (7th Cir. 1989) (prosecutorial  misconduct).


14
As the district court noted, Alvarez cannot  prevail on his cumulative effect argument because  he failed to show that there was even a single  error, much less two. The district court's  opinion adequately explains why questions about  Godina's purported tendency to faint is not  relevant. She did not faint as a result of the  stabbing, and other unrelated fainting incidents  would have no indication that she would or would  not have fainted during the attack. We only add  that the result might have been different if  Alvarez had also offered evidence that fainting  has a correlation with faulty memory or  delusions. Because no such evidence was tendered,  her propensity to lose consciousness was  irrelevant. As to the trial court's decision to  exclude Thompson's prior statement that Alvarez  was not the assailant, Alvarez has not  demonstrated that this was not hearsay, or that  an exception to the hearsay rule is applicable.  Moreover, he hasn't overcome a second, perhaps  more compelling ground for exclusion: the fact  that the statement would have been cumulative of  Thompson's nearly identical trial testimony.  Thompson was unequivocal in his assertion that  Alvarez was not the attacker. There was no  evidence that he told anyone something different.  Because Alvarez has not shown that the testimony  was admissible, he cannot show that the trial  court committed at least two errors. And without  establishing the requisite two errors, Alvarez  cannot prevail on a cumulative effect claim.


15
Furthermore, even if Alvarez had established the  existence of two trial errors, we would not say  that the cumulative effect of the district  court's decisions denied him a fair trial. For  largely the same reasons that these decisions  were not errors, they could not have caused  Alvarez prejudice. Thus, even if Alvarez had  elicited testimony from Godina that she had a  tendency to faint, this wouldn't have helped  Alvarez's case because he was not going to  present evidence that fainting causes mistaken  memories. Thus, simply preventing the jury from  hearing that Godina occasionally loses  consciousness did not harm Alvarez's case.  Similarly, because the jury heard first-hand  Thompson's adamant assertion that Alvarez was not  the attacker, testimony about Thompson previously  making the same assertion would have produced  little benefit for Alvarez that he didn't already  enjoy. Indeed, any added advantage would have  been so minimal that Alvarez can hardly say that  being denied this testimony, along with the  testimony about Godina's fainting, denied him a  fair trial. This is true even though the evidence  against Alvarez, taken together, was far from  overwhelming.

III.

16
The sharply conflicting testimony of Godina on  the one hand and Alvarez and Thompson on the  other, coupled with other conflicts of timing and  motive, do make this a close, even troubling  case. The time span between Alvarez's first and  second visits at the Royal Crown Cola plant was  so narrow that the attack had to be precisely  executed. This, along with Thompson's insistence  that Alvarez was not the attacker and the  investigators' inability to find any  corroborative evidence linking Alvarez to the  crime scene, adds to the mystery. But Godina's  testimony was unwavering and as long as the trial  was fair, this court must rely on the jury, not  the cold record, to resolve questions of witness  credibility and conflicting evidence.


17
Alvarez has failed to show that the trial court  committed any errors in excluding testimony.  Because he cannot show that he suffered the  effects of multiple errors, he cannot avail  himself of the cumulative error analysis. Alvarez  received a fair trial, and the decision of the  district court to deny Alvarez's sec. 2254  petition is AFFIRMED.



Note:


1
 One circuit has held that the cumulative effect  of trial errors does not provide a basis for  relief in a sec. 2254 motion. Wainwright v.  Lockhart, 80 F.3d 1226, 1233 (8th Cir. 1996)  ("errors that are not unconstitutional  individually cannot be added together to create a  constitutional violation"). Because neither party  has addressed this issue, however, we do not  consider it.